       Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 1 of 7




                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Christopher Frederick                           §
       Plaintiff,                               §
                                                §
v.                                              §
                                                §     Civil Action No. 4:20-cv-3477
BP Corporation North America, Inc.              §
                                                §
         Defendant.                             §
                                                §

      BP CORPORATION NORTH AMERICA, INC.’S ORIGINAL ANSWER AND
     AFFIRMATIVE DEFENSES TO PLAINTIFF’S FIRST AMENDED COMPLAINT

         BP Corporation North America, Inc. (“BP NA”), files this, its Original Answer and

Affirmative Defenses to Plaintiff’s First Amended Complaint (“Complaint”).

                                    ORIGINAL ANSWER

                                             I.
                                       JURISDICTION

         1.    The allegation in Paragraph 1 states a legal conclusion to which no response is

required. To the extent a response is required, BP NA does not contest that jurisdiction is proper

under the Outer Continental Shelf Lands Act.

                                             II.
                                           PARTIES

         2.    BP NA lacks sufficient information to admit or deny whether Plaintiff is a

resident of Texas.

         3.    BP NA admits the allegations contained in Paragraph 3 of the Complaint.

         4.    BP NA lacks sufficient information to admit or deny the allegations contained in

Paragraph 4.

                                               III.



102011427.1                                    -1-
      Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 2 of 7




                                   NATURE OF THE ACTION

       5.      BP     NA     admits      that   the   Thunder    Horse     is   a   semi-submersible

production/drilling/quarters (“PDQ”) facility. BP NA denies that it owned or operated the

Thunder Horse at any time. BP NA admits that Plaintiff was an independent contractor on the

Thunder Horse in March of 2020. BP NA lacks sufficient information to admit or deny

Plaintiff’s job title or duties. BP NA denies the remainder of the allegations in Paragraph 5. To

the extent any allegations in Paragraph 5 are directed to any other party, BP NA is without

knowledge or information sufficient to form a belief as to the truth of those allegations and,

therefore, the allegations are denied.

       6.      BP NA denies the allegations in Paragraph 5 regarding any responsibilities of, or

actions taken by, BP NA aboard the Thunder Horse as BP NA did not own or operate the PDQ

facility. The remainder of the allegations contained in Paragraph 5 state legal conclusions to

which no response is required. To the extent a response is required, BP NA denies the remainder

of the allegations contained in Paragraph 6. To the extent any allegations in Paragraph 6 are

directed to any other party, BP NA is without knowledge or information sufficient to form a

belief as to the truth of those allegations and, therefore, the allegations are denied.

       7.      BP NA lacks sufficient information to admit or deny the allegations regarding the

nature or timeline of Plaintiff’s alleged medical condition, the manner or timing of Plaintiff’s

transportation from the Thunder Horse, or Plaintiff’s current physical condition.

       8.      BP NA admits that in March of 2020, individuals in the United States had been

diagnosed with COVID-19. BP NA lacks sufficient information to verify the veracity or

accuracy of the allegations regarding what unspecified “proactive safety measures” were taken

by unidentified” states, counties, and companies” in the spring of 2020.




                                                  -2-
      Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 3 of 7




       9.      BP NA admits that in March 2020, the CDC identified that more than 500 cases

of COVID-19 had been reported to the CDC. BP NA admits that the CDC has published

guidelines for workers which included recommendations regarding COVID-19. BP NA denies

the remainder of the allegations in Paragraph 8.

       10.     BP NA denies the allegations contained in Paragraph 10 to the extent they are

based on the legal conclusion that BP NA had a duty or responsibility to any individual on the

Thunder Horse. To the extent a response is required, BP NA denies the allegations contained in

Paragraph 10. BP NA lacks sufficient information to verify the veracity or accuracy of the

allegations regarding what precautions other unnamed “employers across the country” took with

respect to the spread of COVID-19. BP NA denies the remainder of the allegations contained in

Paragraph 10. To the extent any allegations in Paragraph 10 are directed to any other party, BP

NA is without knowledge or information sufficient to form a belief as to the truth of those

allegations and, therefore, the allegations are denied.

       11.      The allegations contained in Paragraph 11 state legal conclusions to which no

response is required.    To the extent a response is required, BP NA denies the allegations

contained in Paragraph 11. To the extent any allegations in Paragraph 11 are directed to any

other party, BP NA is without knowledge or information sufficient to form a belief as to the truth

of those allegations and, therefore, the allegations are denied.

       12.     BP NA lacks sufficient information to admit or deny the allegations regarding

Plaintiff’s alleged injuries, medical condition, physical condition, or financial condition. The

remainder of the allegations contained in Paragraph 12 state legal conclusions to which no

response is required.    To the extent a response is required, BP NA denies the remaining

allegations in Paragraph 12.




                                                -3-
      Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 4 of 7




        13.     The allegations contained in Paragraph 13 state legal conclusions to which no

response is required. To the extent a response is required, BP NA denies the allegations

contained in Paragraph 13. To the extent any allegations in Paragraph 13 are directed to any

other party, BP NA is without knowledge or information sufficient to form a belief as to the truth

of those allegations and, therefore, the allegations are denied..

                                                IV.
                                            JURY TRIAL

        14.     BP NA admits that Plaintiff has requested a jury trial and alleges that the jury fee

has been paid, but denies that Plaintiff is entitled to any of the relief that he seeks.

                                                V.
                                              PRAYER

        15.     BP NA admits that Plaintiff requests the relief as outlined in the Prayer, including

subparts (a) through (h), but denies that such relief is appropriate or that Plaintiff is entitled to

any of the recovery and/or relief sought. To the extent any relief requested in the Prayer is

directed towards any other party, BP NA is without knowledge or information sufficient to form

a belief as to the truth of those request for relief and, therefore, denies that such relief is

appropriate.




                                                  -4-
      Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 5 of 7




                                  AFFIRMATIVE DEFENSES

       BP NA pleads the following affirmative and other defenses, subject to further discovery,

but does not assume the burden of proof except to the extent required on pure affirmative

defenses. BP NA expressly reserves the right to plead additional specific denials and/or

affirmative defenses in amended or supplemental pleadings.

       16.     Plaintiff’s Complaint fails, in whole or in part, to state a cause of action against

BP NA upon which relief can be granted and should therefore be dismissed pursuant to Federal

Rule of Civil Procedure 12(b)(6). Plaintiff’s Complaint is premised on the assumption that BP

NA owned and operated Thunder Horse and; thus, BP NA had a legal duty to individuals

working aboard the Thunder Horse. This assumption is false. BP NA did not owe a duty of care

to Plaintiff as BP NA did not own or operate the Thunder Horse. Nor did BP NA engage the

services of Plaintiff. Thus, BP NA is an improper defendant.

       17.     BP NA’s conduct was not the cause in fact or proximate cause of Plaintiff’s

alleged injuries. Upon information and belief, Plaintiff’s alleged injuries were caused, in whole

or in part, by others, including himself, whose actions were not controlled by, or related to, BP

NA. Such actions are the superseding, supervening, and/or intervening causes of Plaintiff’s

injuries, and therefore Plaintiff may not recover from BP NA as a matter of law.

       18.     Upon information and belief, Plaintiff’s alleged injuries were caused, in whole or

in part, by Plaintiff’s own negligence.

       19.     Plaintiff’s claims are barred under Louisiana State Law R.S. 9:2800.25.

       WHEREFORE PREMISES CONSIDERED Defendant BP Corporation North America,

Inc. respectfully prays that Plaintiff takes nothing by way of this claim, that BP NA be

discharged with its costs and, for such other and further relief, both general and specific, at law

and in equity to which it may show itself justly entitled.


                                                -5-
    Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 6 of 7




Dated: March 19, 2021                     Respectfully submitted,

OF COUNSEL:
                                          /s/ Jeffrey Wolff
Thomas K. Brown                               Jeffrey S. Wolff
State Bar No. 03175960                        State Bar No. 21865900
Federal I.D. No. 8083                         Federal I.D. No. 1392
tom@brownfirm.net
                                          NORTON ROSE FULBRIGHT US LLP
Dustin T. Sullivan                        Fulbright Tower
State Bar No. 24053930                    1301 McKinney, Suite 5100
Federal I.D. No. 1430916                  Houston, TX 77010-3095
dustin@brownfirm.net                      Telephone: (713) 651-5218
                                          Facsimile: (713) 651-5246
The Brown Law Firm, LLP                   jeffrey.wolff@nortonrosefulbright.com
Three Riverway, Suite 1775
Houston, Texas 77056                        Attorney in Charge for Defendant BP
Telephone: (713) 400-4020                 Corporation North America, Inc.


Jaqualine P. McMillan
State Bar No. 24082955
Federal I.D. No. 1724664
jaqualine.mcmillan@norotonrosefulbright
.com

NORTON ROSE FULBRIGHT US LLP
Fulbright Tower
1301 McKinney, Suite 5100
Houston, Texas 77010-3095
Telephone: (713) 651-5151
Facsimile: (713) 651-5246




                                    -6-
     Case 4:20-cv-03477 Document 28 Filed on 03/19/21 in TXSD Page 7 of 7




                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that pursuant to FED. R. CIV. P. 5(b) on this 19th day of March,

2021, a true and correct copy of BP Corporation North America, Inc.’s Original Answer and

Affirmative Defenses to Plaintiff’s First Amended Complaint was served electronically to:

Kurt Arnold                                     GRADY S. HURLEY
Caj Boatright                                   T. PATRICK BAYNHAM
Roland Christensen                              JEANNE L. AMY
Joseph McGowin                                  JONES WALKER LLP
Claire Traver                                   201 St. Charles Avenue, 48th Floor
ARNOLD & ITKIN LLP                              New Orleans, LA 70170-5100
6009 Memorial Drive                             Telephone: (504) 582-8000
Houston, Texas 77007                            Facsimile: (504) 582-8583
Tel: 713.222.3800                               ghurley@joneswalker.com
Fax: 713.222.3850                               tpbaynham@joneswalker.com
karnold@arnolditkin.com                         jamy@joneswalker.com
cboatright@arnolditkin.com
Rchristensen@arnolditkin.com                    Attorneys for Intervenor,
jmcgowin@arnolditkin.com                        Sodexo Remote Sites LLC
ctraver@arnolditkin.com
e-service@arnolditkin.com


Attorneys for Plaintiff




                                               /s/ Jeffrey S. Wolff_____________
                                                  Jeffrey S. Wolff




                                             -7-
